Citation Nr: 1454110	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a rating in excess of 0 percent for bilateral shin splints. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a hearing before the undersigned via videoconference in October 2014.  A transcript of the hearing is available on the Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A November 2013 VA examination report indicates the Veteran has applied for Social Security Administration (SSA) benefits.  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Additionally, during the October 2014 hearing, the Veteran asserted his service-connected right knee disability has aggravated his currently diagnosed left knee degenerative joint disease to the extent that he will have total knee replacement surgery for both knees.  The service connected shin splints are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014), which contemplates ratings based on knee impairment.  The VA examinations of record do not address the possibility that the Veteran's service-connected right knee disability may have aggravated the claimed left knee disability.  This is a medical question that the Board cannot answer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records related to the Veteran's application for SSA benefits.

2.  Ask the Veteran to identify and provide authorization for VA to obtain relevant treatment records, including, but not limited to, surgery and/or consultation reports for his left and right knees, as mentioned during the October 2014 hearing.

3.  Schedule the Veteran for a VA examination to determine the whether his left knee disability is related to service or his service connected disabilities.  The examiner must review the Veteran's claims file.

The examiner must address whether it is as least as likely as not (at least a 50 percent probability or greater) that the Veteran's claimed left knee disability is the result of an injury in service.  

If it is determined that the Veteran's left knee disability was not caused by an injury in service, the examiner must address whether it is as least as likely as not that the Veteran's service-connected right knee disability caused the claimed left knee disability.

If it is determined that the Veteran's claimed left knee disability was neither caused by an injury in service nor his service-connected right knee disability, the examiner must address whether it is as least as likely as not the Veteran's service-connected right knee disability aggravated the claimed left knee disability beyond its normal progression.  If aggravation is found, the examiner must also address whether there is medical evidence created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of the claimed left knee disability before it was aggravated by the service-connected right knee disability. 

The phrase "as likely as not" means that the weight of evidence both for and against a conclusion is evenly divided.

The examiner should address the Veteran's history of shin splints, including whether he is currently suffering from shin splints.  The examiner should provide an opinion as to whether the Veteran's past and/or current shin splits have resulted in any limitation to the Veteran's knee and/or ankle.  If limitation of knee and/or ankle motion is found, the examiner should provide an opinion as to the extent of the limitation in the terms of either marked, moderate, or slight limitation.

If the requested opinions cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

